ON MOTION FOE EEHEAEING.
Rombauer, P. J.
— We find -upon discussion of the propositions involved in this case that a reargument would be of no benefit to either party, as the judges are fixed m their respective opinions, and, hence, we overrule the motion for rehearing.
We recognize at the same time the importance of having the bench and bar of the state advised by the supreme court on two propositions: First. Does an action of slander form an exception to the general rule, repeatedly announced by the supreme .court, that, in order to warrant an instruction for punitive damages *159in actions of tort, express, malice, wantonness, recklessness or oppression must be shown? Judge Biggs holds that the opinion, by following Buckley v. Knapp, 48 Mo. 152, and Clements v. Maloney, 55 Mo. 352, on this point, overlooks the fact that the later cases of Morgan v. Durfee, 69 Mo. 469; Bruce v. Ullery, 79 Mo. 327; Nichols v. Winfrey, 79 Mo. 544, and Brown v. Plank Road, 89 Mo. 152, are not reconcilable with the cases thus followed.
Second. Does the mere contradiction of the plaintiff’s evidence on his cross-examination .by evidence adduced by the defendant authorize the plaintiff to call witnesses in support of his general moral character or reputation for veracity in those cases, where the evidence thus offered by the defendant is in the nature of independent and not in the nature of impeaching evidence? Judge Bond holds that the opinion on that branch of the case is in seeming conflict with the intimation of the supreme court in State v. Cooper, 71 Mo. 442.
Under these circumstances the case is one to be certified to the supreme court for final adjudication under the provisions of section 6 of the amendments of article 6 of the constitution, and it is ordered that it be thus certified.